DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant's election with traverse of Group I and species of palladium-contaiing composition comprising triphenylphosphine oxide/Pd nano colloidal particle and toluene (claims 1-8) in the reply filed on 05/12/2022 is acknowledged. 
The traversal is on the ground(s) that no search burden exists. This is not found persuasive because the application is a national stage filing of a PCT application under 35 U.S.C. 371. Therefore,  a posteriori restriction is proper if the common technical feature of the instant application is found in the prior art. As previously stated in the written restriction, the patent to Bender et al. (JP 2003226905 A) discloses the Pd-containing composition claimed in the instant application. Being that this composition is the common technical feature relating the composition and the method of making said composition, the restriction is proper. The requirement is still deemed proper and is therefore made FINAL.
Claims 10-18 are withdrawn from consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bender et al. (JP 2003-226905, the English-language equivalent submitted in IDS cited to for page and paragraph).
Regarding claims 1 and 3, Bender et al. teach polymer-stabilized noble metal colloid nanoparticles comprising Pd particles which have one or more polymers containing sulfone or phosphonic groups coordinated to their surface and wherein the polymer containing groups selected from phosponated arylene oxide, SO2 functional group which corresponds to the instant claimed coating agent with O=S and O=P group (claims 1-3 and page 5).
Regarding claim 2, as discussed above, the polymer taught by Bender et al. containing aryl group (page 6).
Regarding claims 5-6, as discussed above, the Pd particles taught by Bender et al. have diameters in the range from 1-5 nm (page 11).
Regarding claims 7-8, Bender et al. teach polymer-stabilized noble metal colloid nanoparticles comprising one or more polymers containing sulfone or phosphonic groups coordinated to their surface and wherein the polymer containing groups selected from phosponated arylene oxide, SO2 functional group which corresponds to the instant claimed coating agent with O=S and O=P group (claims 1-3 and page 5).
Preferred noble metals are Pd and Pt. A plurality of different noble metals can also be used (pages 10).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1738